DETAILED ACTION
	Claims 16–20 and 22–36 are currently pending in this Office action.  Claims 1–15 and 21 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/006180 has been reviewed and is NOT accepted.  However, the associated provisional double patenting rejections are now withdrawn.

Response to Arguments
The previous duplicate claims warning with regard to claim 21 is withdrawn in light of the claim’s cancelation.
Applicant’s arguments, see page 8, filed 05/03/2022, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al., “Fabrication of polyacrylonitrile stainless steel nanoparticle composite fibers,” Abstracts, 69th Southwest Regional Meeting of the American Chemical Society, Waco, TX, SWMR-50, Nov. 16–19, 2013 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejection is withdrawn because Ha teaches sintering by heat treatment at 1025°C, which is above the newly claimed range of “a temperature less than 450°C.”  The further remarks page 7 rely upon a non-patent literature reference that has not been properly made of record and is not the basis for the rejection’s withdrawal.  
Page 8 improperly argues that the provisional statutory double patenting rejections of claims 16–21 over claims from copending Application No. 16/886974 are moot because the copending claims are withdrawn.  A statutory type (35 U.S.C. 101) double patenting rejection can only be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  Thus, withdrawing copending claims is insufficient to overcome statutory double patenting.  Nonetheless, due to the amendment to underlying present claim 16 and the introduction of new claims 30–36, the statutory double patenting rejections are withdrawn and new provisional nonstatutory double patenting rejections over the claims of ‘974 are made below.
The terminal disclaimer to 17/006180 filed 05/03/2022 is defective.  Even so, the provisional double patenting rejections are withdrawn because applicant canceled claims 14–19 of ‘180.
However, upon further consideration, a new ground(s) of rejection is made below.

Claim Objections
Claims 24, 25, and 36 are objected to because of the following informalities:  
claim 24 line 2 recites “an aromatic polyamide (aramid)”
claim 25 line 2 recites “a para-aramid (p-aramid)”
claim 36 line 2 recites “an aromatic polyamide (aramid).”
In each instance, the parenthetical is unnecessary because it is redundant and should be deleted.  Appropriate correction is required.

Double Patenting
Claim 16, 22, 24, 34, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/886974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 14 discloses a method for making a composition material, the method comprising: 
providing steel nanoparticles; 
combining a mass of steel nanoparticles with a structural aramid to produce an unannealed combination; and 
sintering the steel nanoparticles to product a steel matrix.
Copending claim 14 differs from the present claims because it is silent as to where the sintering is at a temperature less than 450°C to produce a continuous steel matrix with the structural polymer component at least partially encapsulated therein.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The specification of ‘974 explains that heating at less than 450°C is sufficient to sinter the steel nanoparticles into a continuous steel matrix around the structural polymer component so that the structural polymer is at least partially encapsulated and without destroying the structural polymer component.  ¶¶ 16, 18, 36.
	Given the advantages of the sintering temperature taught by copending application ‘974, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce a continuous steel matrix in the manner claimed by sintering the steel nanoparticles at a temperature less than 450°C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/886974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 15 teaches that the steel nanoparticles have an average maximum dimension less than about 20 nm.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 or 20 of copending Application No. 16/886974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 17 teaches synthesizing the steel nanoparticles or claim 20 teaches providing the steel nanoparticles includes synthesizing steel nanoparticles by a process comprising:
contacting an Anionic Element Reagent Complex (AERC) with a solvent, the AERC having a formula: 
FeaCbMd · Xy,
where Fe is elemental iron, formally in oxidation state zero; C is elemental carbon, formally in oxidation state zero; M represents one or more elements in oxidation state zero, each of the one or more elements selected from a group including Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si; X is a hydride molecule; a is a fractional or integral value greater than zero; b is a fractional or integral value greater than zero; d is a fractional or integral value greater than or equal to zero; and y is a fractional or integral value greater than or equal to zero.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/886974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 18 teaches forming the AERC by ball-milling a mixture comprising: a powder of a hydride molecule; and a pre-steel mixture that includes iron powder; and carbon powder.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/886974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 19 teaches that the pre-steel mixture comprises a powder of one or more elements selected from a group including Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Duplicate Claims Warning
Applicant is advised that should claim 17 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Similarly, should claim 30 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Dependency Upon a Rejected Claim
Claims 23, 26–28, 31–33, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763